UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-20219
                         Summary Calendar


               In The Matter Of: COBRANS CORPORATION

                                                              Debtor

         _______________________________________________
                       COBRANS CORPORATION,

                                                           Appellee,


                              VERSUS


                 CAPT. KIRK’S MARINE SERVICE INC.,

                                                        Appellant.




           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                          (H-99-CV-2806)
                          January 8, 2001


Before JOLLY, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellant Capt. Kirk’s Marine Service, Incorporated (“Capt.

Kirk’s”), appeals the district court’s order affirming a bankruptcy


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 00-20219
                                     --2--

court’s     judgment   in     favor   of    Appellee     Cobrans   Corporation

(“Cobrans”).    We affirm.

     “We review the findings of the bankruptcy court just as we

would findings from a trial in the district court,” and “we will

not overturn findings of fact unless they are clearly erroneous.”

In re Killough, 900 F.2d 61, 63 (5th Cir. 1990) (internal citations

omitted).    “A finding of fact is clearly erroneous when, although

there is enough evidence to support it, the reviewing court is left

with a firm and definite conviction that a mistake has been

committed.”      In    re   Christopher,     28 F.3d 512,   514   (5th   Cir.

1994)(citing United States v. United States Gypsum Co., 33 U.S. 364

(1948)).    “Moreover, we must give due regard to the opportunity of

the bankruptcy court to judge the credibility of witnesses.”                 In re

Coston, 991 F.2d 257, 262 (5th Cir. 1993); see also Federal Rule of

Bankruptcy Procedure 8013.

     Although    we    find    that   the   bankruptcy     court   abused     its

discretion in admitting certain invoices that were inadmissible

hearsay and not qualified under the business records exception, see

Federal Rules of Evidence 801, 803(6), we nevertheless do not find

that the bankruptcy court’s findings of fact are clearly erroneous.

“If the lower court’s account of the evidence is plausible in light

of the record viewed in its entirety, the court of appeals may not

reverse it even though convinced that, had it been sitting as the

trier of fact, it would have weighed the evidence differently.” In
                              No. 00-20219
                                  --3--

re Christopher, 28 F.3d at 514-15 (citing Anderson v. City of

Bessemer City,   470 U.S. 564,   573-74   (1985)).   The   evidence,

including the letter from Capt. Kirk’s dated September 15, 1997,

and the business records from 1994-1996, is sufficient to support

the judgment of the bankruptcy court.     See Southern Pacific Trans.

Co. v. Chabert, 973 F.2d 441, 448 (5th Cir. 1992).

     Accordingly, we AFFIRM the judgment of the district court.

AFFIRMED.